            Case 2:20-cv-00966-NR Document 118-1 Filed 07/17/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 DONALD J. TRUMP FOR                                 Civil Action
 PRESIDENT, INC.; et al.,

                Plaintiffs,
                                                     No. 2:20-CV-966
           v.

 KATHY BOOCKVAR; et al.,
                                                     Judge J. Nicholas Ranjan
                Defendants.


                       AFFIDAVIT OF JARED V. GRUBOW IN SUPPORT OF
                       MOTION FOR ADMISSION PRO HAC VICE MOTION

       I, Jared B. Grubow, make this affidavit in support of the motion for my admission to

appear and practice in this Court in the above-captioned matter as counsel pro hac vice for the

National Association for the Advancement of Colored People Pennsylvania State Conference,

Common Cause Pennsylvania, League of Women Voters of Pennsylvania, Patricia DeMarco,

Danielle Graham Robinson, and Kathleen Wise (collectively, “Intervenors”) pursuant to LCvR

83.2(B).

       1.       I am an attorney with the law firm of Wilmer Cutler Pickering Hale and Dorr

LLP.

       2.       My business address is 7 World Trade Center, 250 Greenwich Street, New

York, New York 10007.

       3.       I am a member in good standing of the bar of New York.

       4.       My bar identification number is 5771845.
            Case 2:20-cv-00966-NR Document 118-1 Filed 07/17/20 Page 2 of 2




       5.       A current certificate of good standing from the Supreme Court of the State of

New York, Appellate Division, Second Judicial Department is attached to this affidavit as

Exhibit A.

       6.       I attest that I have read, know, and understand the Local Rules of Court for the

United States District for the Western District of Pennsylvania.

       7.       I attest that I am a registered user of ECF in the United States District Court for

the Western District of Pennsylvania.

       8.       Based upon the foregoing, I respectfully request that I be granted pro hac vice

admission in this matter.

       I certify and attest that the foregoing statements made by me are true. I am aware that if

any of the foregoing statements made by me are false, I am subject to punishment.

Dated: July 17, 2020                                    Respectfully submitted,

                                                        /s/ Jared V. Grubow
                                                        Jared V. Grubow (N.Y. Bar No.
                                                        5771845)
                                                        WILMER CUTLER PICKERING
                                                           HALE & DORR LLP
                                                        7 World Trade Center
                                                        250 Greenwich Street
                                                        New York, NY 10007
                                                        Telephone: (212) 295-6459
                                                        Facsimile: (212) 230-8888
                                                        jared.grubow@wilmerhale.com




                                                 2
